Mr. Presiding Justice Burke dissenting: It will be observed that the parties did not discuss the case of Werner v. Illinois Cent. B. Co., 379 Ill. 559, which involved the jurisdiction of a city court over matters arising outside the territorial limits of the city. This subject involves the application of Section 1 of Article VI and Section 34 of Article IV of the Constitution of 1870. In the Werner case the Supreme Court ruled that the city court of East St. Louis and courts similarly organized had jurisdiction only of matters which arose within the territorial limits of the city. The contention of those who argue that the Werner case has no application to the municipal court of Chicago is that the latter court was organized under 'a special constitutional provision, Section 34 of Article IV. Those who urge that the Werner case is applicable to the municipal court of Chicago assert that Section 34 of Article IV does not itself give the general assembly power to create municipal courts, but merely provides that in case it does create municipal courts it may then take certain other action; and that Section 34 of Article IV gives the general assembly only the power to abolish the offices of the justice of the peace, etc., in the event it does create a municipal court. The judgment in the case at bar was entered by confession. An attorney designated by the plaintiff, pursuant to the warrant of attorney, entered the appearance of the defendant and consented to the entry .of the judgment. The defendant was not served with process, nor was a copy of the execution delivered to him. He did not learn of the entry of the judgment against him until shortly before the filing of his petition to vacate. He did not file a formal appearance. The petition to vacate constituted his appearance. Defendant did not submit to the jurisdiction of the municipal court of Chicago by filing his petition to vacate the judgment. The only relief sought by that petition was to vacate the judgment on the ground that the notes were executed on July 25,1936 at Hillsboro, Montgomery county, Illinois; that at the time of the execution of the notes he was a resident of La Porte, Indiana, and that he had not been, between the time, of the execution of the notes and the day judgment was confessed, a resident of Cook county. Defendant did not seek to have the merits of the case adjudicated and did not endeavor to make any defense. He confined his petition to an attack on the jurisdiction of the municipal court. Plaintiff answpred the petition. Thereupon the judgment was opened and leave was given to the defendant to defend, the judgment to stand as security and defendant’s petition to stand as an affidavit of defense. The parties knew that the only issue to be determined was as to jurisdiction. Ón a trial of the issue before the court the original judgment was confirmed. A perusal of the report of proceedings shows that in the trial evidence was presented on the issue of the residence of the defendant and was confined to that issue. The defendant in fact appeared specially for the purpose of attacking the jurisdiction of the court and the trial was confined to that issue. It is undisputed that the notes were executed at Hillsboro, Montgomery county, Illinois, on July 25, 1936. The record clearly shows that at the time of the entry of the judgment by confession, and continuously thereafter and to the day of the trial, defendant was not a resident of Chicago or of Cook county. The testimony of the defendant on this subject stands uncontradicted. Defendant lived in Chicago prior to 1922, when he moved to Argos, Indiana. He lived there between 1922 and 1930. In 1930 he moved to La Porte, Indiana, in the vicinity of which he acquired ownership of a farm, and he has lived there continuously since 1930. He voted in La Porte and maintains his bank account in that city. His wife and children live in an apartment in Chicago. The defendant makes week-end visits to Chicago about once a month, such visits usually commencing' on Sunday morning and terminating Sunday evenings. Defendant’s name is not listed in the Chicago telephone directory. The name of the wife of the defendant is listed therein. He does not maintain a place of business in Chicago, nor does he own any real estate or personal property in Chicago. He does not have a bank account in Chicago. He does not pay any personal property tax in Cook county. He does pay personal property and income taxes in Indiana. Rule No. 185 of the Revised Civil Practice Rules of the municipal court of Chicago provides that any person for a debt bona fide due may confess judgment by himself or attorney, duly authorized, without process, “Provided, however, that no such judgment shall be confessed in the municipal court in pursuance of any warrant of attorney in writing unless the note or obligation upon which the same is based was executed in the county of Cook, or one or more of the makers of such note or obligation is a resident of such county at the time the judgment is confessed.” The record clearly shows that the notes were executed outside of Cook county and that then and also at the time the judgment was confessed the defendant was not a resident of Cook county. In my opinion the judgment should be vacated without prejudice to the right of the plaintiff to institute a new suit in a court having jurisdiction over the subject matter and the parties.